Ogden, J.,
dissenting. The answer of the garnishees appears to me to be evasive as to the date of the settlement by which the sum of $738 85, was agreed by the defendant to be paid, out of the sum previously deposited with them. They say that the sum of $2,000 was deposited with them by Crook on the 23d of March, and that at a subsequent period, the. settlement with Crook was made; but was that settlement prior or subsequent to the attachment; unless prior to it the rights of the plaintiff were not affected by it. The garnishees must have known that it was essential to fix the date of that settlement, and their failure to do it, or to ask leave to make their answer more explicit when called on by rule to show cause why they should not be condemned to pay the amount, subjects them to liability under the rule laid down in J£irkman v. Hill, 16 L. R., 523.
I think there should be judgment in favor of the plaintiff for the whole amount of the deposit made by the defendant in the hands of the garnishees on the 23d of March.